Per Curiam.
This ease, argued and submitted with that of State v. Daniels, supra, page 155, 136 N. W. 584, must also be affirmed.
In the instant case the criminal proceeding is sought to be based on section 5173, R. L. 1905, which makes it a gross misdemeanor to require or demand that an employee surrender any natural right, or any right, or privilege of citizenship. But the warrant and complaint designate the right or privilege which relator required the employee to surrender to be that of his membership in a labor organization, thus bringing the prosecution within section 5097, R. L. 1905.
Order affirmed.